DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.		Claims 1-20 have been examined in this application. This communication is the first action on the merits.

IDS Statements
3.		The 6 information disclosure statements filed on 08/24/2020, 08/24/2020, 12/14/2020, 04/19/2021, 09/09/2021 and 12/14/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 

Specification Objections
4.		The disclosure is objected to because of the following informalities: 
(A).	Applicant’s Specification ¶ [0079] recites the following sentence: “The expected return value for a record can comprise a sum of the probabilities of satisfying each defined goal by further processing of the record weighted by the defined weight for the defined goal and selecting the one or more [[one or more]] records of the plurality of records based on the expected return value for further processing of the selected one or more records comprises maximizing a total expected value for further processing of the selected records based on the plurality of goals.” Examiner notes Applicant’s Specification ¶ [0079] contain the phrase “one or more” duplicated twice here. Examiner recommends to Applicant to delete one instance of the phrase “one or more”.
Therefore, Applicant’s Specification ¶ [0079] should read as follows: “The expected return value for a record can comprise a sum of the probabilities of satisfying each defined goal by further processing of the record weighted by the defined weight for the defined goal and selecting the one or more records of the plurality of records based on the expected return value for further processing of the selected one or more records comprises maximizing a total expected value for further processing of the selected records based on the plurality of goals.”
(B).	Applicant’s Specification ¶ [0085] recites the following sentence: “Selecting 520 the one or more [[one or more]] records of the plurality of records based on the expected return value for further processing of the selected one or more records can comprise maximizing a total expected value for further processing of the selected records based on the plurality of goals.” Examiner notes Applicant’s Specification ¶ [0085] contain the phrase “one or more” duplicated twice here. Examiner recommends to Applicant to delete one instance of the phrase “one or more”.
Therefore, Applicant’s Specification ¶ [0085] should read as follows: “Selecting the one or more records of the plurality of records based on the expected return value for future processing of the selected one or more records comprises maximizing a total expected value for further processing of the selected records based on the plurality of goals.”   
Appropriate correction is required.

Claim Objections
5.	Claims 3, 12 and 20 are objected to because of the following informalities:
(A).	Claims 3, 12 and 20 recite the limitation(s): “wherein selecting the one or more [[one or more]] records of the plurality of records based on the expected return value for future processing of the selected one or more records comprises maximizing a total expected value for further processing of the selected records based on the plurality of goals.” Examiner notes that the limitation(s) in Claims 3, 12 and 20 contain the phrase “one or more” duplicated twice here. Examiner recommends to Applicant to delete one instance of the phrase “one or more”. Therefore, the limitations in Claims 3, 12 and 20 should read as follows: “wherein selecting the one or more records of the plurality of records based on the expected return value for future processing of the selected one or more records comprises maximizing a total expected value for further processing of the selected records based on the plurality of goals.”   
Appropriate correction is required.

Claim Rejections - 35 USC § 101
6.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. 101 analysis for Claims 1-20 shown below.

7.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-20 are each focused to a statutory category namely, a “method” or “process” (Claims 1-9), a “system” or an “apparatus” (Claims 10-18), and a “non-transitory computer readable medium” or an “article of manufacture” (Claims 19-20). 
Step 2A Prong One: Independent Claims 1, 10 and 19 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
“”;
“”;
“maintaining a plurality of records each record of the plurality of records comprising a record of a service provided to a consumer by a service provider of a plurality of service providers, the one or more fields of each record comprising a code related to the service comprises an intermediary of the plurality of service providers of a plurality of responsible entities”;
“defining a plurality of goals for the validating of the data assigned to the one or more fields, each goal related to a different possible result of the validating of the data assigned to the one or more fields”;
“defining a weight for each goal of the plurality of goals for the validating of the data assigned to the one or more fields”;
“selecting one or more records of the plurality of records and based on an expected return value for further processing of the selected one or more records, wherein the expected return value is based on the weight for each goal of the plurality of goals for the validating of the data assigned to the one or more fields and a probability of satisfying each defined goal by further processing of the record”;
“processing the selected one or more records according to one or more workflows executed ”
These abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Method of Organizing Human Activities”, which pertains to (1) managing personal behavior or relationships or interactions between people (e.g., such as a consumer by a service provider of a plurality of service provider and comprising an intermediary between systems of the plurality of service providers and systems of a plurality of responsible entities) and thus includes social activities and/or teachings and/or following rules or instructions. 
Additionally and/or alternatively, these abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” which pertains to (2) concepts performed in the human mind and/or via physical aids by pen to paper (including observation(s) and/or evaluation(s) and/or judgment(s)).
Further, it also appears that the current “Certain Methods of Organizing Human Activities”, are further implemented by “Mental Processes” through the use of physical aids such as pen and paper and/or concepts performed in the human mind as part of evaluations and/or observation(s) and/or judgment(s) such as (e.g., “defining a weight for each goal of the plurality of goals for the validating of the data assigned to the one or more fields” & “defining a plurality of goals for the validating of the data assigned to the one or more fields, each goal related to a different possible result of the validating of the data assigned to the one or more fields”).
Examiner takes this opportunity to remind the Applicant that under MPEP § 2106.04 (a) (2) IIIC the following regarding certain/specific claimed limitation(s):
Performing a mental process on a computer,
Performing a mental process in a computer environment, and
Using a computer as a tool to perform a mental process, do not preclude the claims from reciting, describing or setting forth the abstract exception.
According to October 2019 Update: Subject Matter Eligibility Guidance, “Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a computer or nominally reciting a computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind (emphasis added).”
That is, other than reciting (e.g., “memory”, “processor”, “records management and processing system”, “a reinforcement learning algorithm”, “database” & “systems”) nothing in the claim elements precludes the steps from being performed as “Certain Methods of Organizing Human Activities” which pertains to (1) managing personal behavior or relationships or interactions between people and thus includes social activities and/or teachings and/or following rules or instructions and/or (2) “Mental Processes” which pertains to (2) concepts performed in the human mind and/or via physical aids by pen to paper (including observation(s) and/or evaluation(s) and/or judgment(s)).
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping.
Moreover, the mere recitation of computer components such as (e.g., “processor”, “memory”, “database”) does not take the claims out of “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings.
Dependent Claims 2-9, 11-18 and 20:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” and/or “Mental Processes” Groupings as previously described in Claims 1, 10 and 19. 
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
Thus, the claims recite at an abstract idea.
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“a processor”;
“a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor, causes the processor to validate data assigned to one or more fields in each of a plurality of database records by”;
“maintaining a plurality of records in a database, each record of the plurality of records comprising a record of a service provided to a consumer by a service provider of a plurality of service providers, the one or more fields of each record comprising a code related to the service and wherein the records management and processing system comprises an intermediary between systems of the plurality of service providers and systems of a plurality of responsible entities”;
“defining a plurality of goals for the validating of the data assigned to the one or more fields, each goal related to a different possible result of the validating of the data assigned to the one or more fields”;
“defining a weight for each goal of the plurality of goals for the validating of the data assigned to the one or more fields”;
“selecting one or more records of the plurality of records using a reinforcement learning algorithm and based on an expected return value for further processing of the selected one or more records, wherein the expected return value is based on the weight for each goal of the plurality of goals for the validating of the data assigned to the one or more fields and a probability of satisfying each defined goal by further processing of the record”;
“processing the selected one or more records according to one or more workflows executed by the records management and processing system”
Independent Claims 1, 10 and 19 recite additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “memory”, “processor”, “records management and processing system”, “a reinforcement learning algorithm”, “database” & “systems”) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to managing transaction records in a database and to validating data assigned to one or more fields in each of a plurality of database records in the sales activities or behaviors environment (see MPEP § 2106.05 (h)).
Dependent Claims 2-9, 11-18 and 20 recite additional elements such as (e.g., “reinforcement learning algorithm”, “multi-arm bandit algorithm” & “management and processing systems”) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These claim limitations recite mere instructions to apply a judicial exception due to requiring the use of software to tailor information and provide the results of the records according to one or more workflows on a generic computer. Additionally, these claim limitations for the claimed invention specify limiting the abstract idea of collecting information, analyzing the data which includes a plurality of goals for the validating of the data assigned to the one or more fields, defining a weight for each goal of the plurality of goals for the validating of the data assigned to the one or more fields & selecting one or more records of the plurality of records based on an expected return value for further processing of the selected one or more records and displaying and/or presenting the certain results of selected one or more records according to one or more workflows on a computer (see MPEP § 2106.05 (h)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field. 
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-20 are directed to the abstract idea and do not recite additional elements that integrate into a practical application]. 
Step 2B: Claims 1-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level such as: “a processor” as shown in Applicant’s Specification ¶ [0022] & ¶ [0025] demonstrating that the computing device may include a “general purpose personal computer” & “a memory”  demonstrating conventional forms of the storage medium as shown in Applicant’s Specification ¶ [0031] & ¶ [0033]. The additional computer-related elements of (e.g., “records management and processing system”, “a reinforcement learning algorithm”, “database” & “systems”) amount to no more than mere instructions to apply the previously recited judicial exceptions using  a generic computer component (see MPEP § 2106.05 (f)). These claim limitations recite mere instructions to apply a judicial exception due to requiring the use of software to tailor information and provide the results of the records according to one or more workflows on a generic computer. Additionally, these claim limitations for the claimed invention specify limiting a plurality of goals for the validating of the data assigned to the one or more fields, defining a weight for each goal of the plurality of goals for the validating of the data assigned to the one or more fields & selecting one or more records of the plurality of records based on an expected return value for further processing of the selected one or more records and displaying and/or presenting the certain results of selected one or more records according to one or more workflows on a computer (see MPEP § 2106.05 (h)).
Dependent Claims 2-9, 11-18 and 20 recite additional elements such as (e.g., “reinforcement learning algorithm”, “multi-arm bandit algorithm” & “management and processing systems”) are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use. Moreover, these additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use by monitoring and analyzing data which includes a plurality of goals for the validating of the data assigned to the one or more fields, defining a weight for each goal of the plurality of goals for the validating of the data assigned to the one or more fields & selecting one or more records of the plurality of records based on an expected return value for further processing of the selected one or more records and displaying and/or presenting the certain results of selected one or more records according to one or more workflows on a computer (see MPEP § 2106.05 (h)).
The claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular 
Secondly, MPEP § 2106.05(d) ii court cases laws, see the following:
-> determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Receiving or transmitting data over a network, e.g., using the Internet to gather data, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Gathering statistics, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 1344 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-20 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Claim Rejections - 35 USC § 102
9.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.		Claims 1-4, 6, 8-13, 15 and 17-19 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by US Patent Application (US 2019/0266269 A1) to Schouten.
		Regarding Independent Claim 1, Schouten method for validating data assigned to one or more fields in each of a plurality of database records teaches the following:
- maintaining, by a records management and processing system (see at least Schouten: ¶ [0040]. Schouten teaches that the records management and processing system 305 can maintain a set of records related to services provided to a consumer by each or the service providers and for which at least one of the responsible entities is responsible in some way, e.g., granting approval, making a payment, providing some additional information, etc. In the normal course of processing such records and such transactions, the records management and processing system 305 may experience a delay in the handling of some records.), a plurality of records in a database (see at least Schouten: ¶ [0044]. Schouten notes that the records management and processing system 305 as described above can comprise a set of records maintained in a database 405 or other repository. As noted above, each record of the set of records in the database can comprise a record of a service provided to a consumer by a service provider and can identify at least one required action by at least one responsible entity of a plurality of responsible entities.), each record of the plurality of records comprising a record of a service provided to a consumer by a service provider of a plurality of service providers (see at least Schouten:  ¶ [0044-0045]. Schouten notes that each record of the set of records in the database can comprise a record of a service provided to a consumer by a service provider and can identify at least one required action by at least one responsible entity of a plurality of responsible entities. Also, as described above, the records management and processing system 305 can comprise an intermediary between systems of the plurality of service providers and systems of the plurality of responsible entities.), the one or more fields of each record comprising a code related to the service and wherein the records management and processing system (see at least Schouten: ¶ [0042] & ¶ [0045]. Schouten notes that the model can define processing conditions for the records based on values for fields in the records, current processing status of those records, etc. and expected outcomes based on those conditions. Also one or more rules can define timing or other conditions a payment by a third-party payor, e.g., Medicare, Medicaid, an insurance company, etc., for a service rendered by the service provider, e.g., a hospital, doctor, pharmacy, etc., to the consumer/patient. Additionally, or alternatively, conditions defined in some of the rules 410 can define parameters for data in the record. For example, rules 410 can be defined for performing checks on the values of various fields of data in the records 405 such as comparing different fields, e.g., a value of total charges relative to a value of total adjustments, etc.) comprises an intermediary between systems of the plurality of service providers and systems of a plurality of responsible entities (see at least Schouten: ¶ [0064] & ¶ [0081]. Schouten notes that the system managing and processing the database records can comprise an intermediary between systems of the plurality of service providers and systems of the plurality of responsible entities.)
- defining, by the records management and processing system, a plurality of goals for the validating of the data assigned to the one or more fields (see at least Schouten: ¶ [0045] & ¶ [0056]. Schouten notes that rules 410 can be defined for performing checks on the values of various fields of data in the records 405 such as comparing different fields, e.g., a value of total charges relative to a value of total adjustments, etc. That is, each record 405 can be checked by the rules engine 440 against the conditions defined in the rules 410 and an appropriate tag 425 can be assigned to one or more of the records according to those rules and the record's satisfaction of or failure to satisfy the conditions. The rules engine 440 can also apply the rules 410 based on the predictions generated by the prediction engine 460 from the models 465.), each goal related to a different possible result of the validating of the data assigned to the one or more fields (see at least Schouten: ¶ [0065] & ¶ [0082]. Schouten notes that one or more rules can be defined 510 for managing and processing the records. Each rule can comprise one or more conditions for processing one or more records of the set of records and at least one associated action to affect processing of the one or more records upon satisfaction of or failure to satisfy the one or more conditions of the rule. In some cases, the one or more conditions defined in at least one rule can comprise conditions to be satisfied in the processing of the record, e.g., a due date, an allowable time since a last action, etc. See also at ¶ [0082]: “One or more rules can define checks to be performed on various fields of data in the record provided by the service providers such as defining proper form and/or content for descriptions, comparing different fields such as total charges relative to total adjustments, etc.”)
- defining, by the records management and processing system, a weight for each goal of the plurality of goals for the validating of the data assigned to the one or more fields (see at least Schouten: ¶ [0074] & ¶ [0082]. Schouten notes that the applied rules can identify conditions for processing of the records such as due dates, time since last handling or the record, etc. as well as predictions for those records, e.g., likelihood of successfully completing processing of those records. Based on the conditions, predictions, and/or the applied rule(s), the rule(s) can indicate a level, i.e., an importance or significance relative to other records. Similarly, in some cases, records having a same assigned priority level can then be ranked by the workflow based on the conditions, predictions, and/or one or more rules. This ranking may be based, for example, on the data of the record itself such as a dollar amount due, an amount of time the record has been pending, a predicted relative ease or difficulty and/or probability to resolve any delays or issues and successfully complete processing of the record. See also ¶ [0082] of Schouten.)
- selecting, by the records management and processing system, one or more records of the plurality of records (see at least Schouten: ¶ [0062] & Fig. 4. Schouten notes assigning 535 tags to one or more records can additionally or alternatively comprise receiving an input from a user indicating a selected one or more records and an indication of one or more tags to be applied to the selected records and saving the indicated tags associated with the selected updated records.) using a reinforcement learning algorithm (see at least Schouten: ¶ [0060] & ¶ [0083]. Schouten notes that a model can be used to determine how much a certain action or an amount or degree of that action or no action is likely to impact an outcome for a particular record. In either case, these predictive models can be trained over time and may be adjusted, i.e., re-trained, or use machine learning processes to adjust the predictive model over time. “For example, a sensitivity model can be used to determine a probability of successfully completing processing of a record, e.g., collecting payment from a payor, when a given action of set of actions are performed. In either case, these predictive models 465 can be trained over time and may be adjusted, i.e., re-trained, or machine learning processes may be used to adjust the model over time.” Examiner Note: It is common knowledge that although Schouten doesn’t explicitly state “reinforcement learning algorithm”, Schouten teaches machine learning processes where a reinforcement learning algorithm is a type or kind of machine learning process. Also a predictive model can be based on an algorithm that estimates an effect of an action or predicts an outcome based on historical data at ¶ [0054].) and based on an expected return value for further processing of the selected one or more records (see at least Schouten: ¶ [0040] & ¶ [0051]. Schouten notes that the model can define processing conditions for the records based on values for fields in the records, current processing status of those records, etc. and expected outcomes based on those conditions. Such a model can be used to predict how much a certain action or an amount or degree of that action is likely to impact an outcome for a particular record, a probability or likelihood that a certain action will advance processing of the record toward successful completion, etc.), wherein the expected return value is based on the weight for each goal of the plurality of goals (see at least Schouten: ¶ [0067]. Schouten teaches based on the conditions, predictions, and/or the applied rule(s), the rule(s) can indicate a level, i.e., an importance or significance relative to other records. Similarly, in some cases, records having a same assigned priority level can then be ranked by the workflow based on the conditions, predictions, and/or one or more rules. This ranking may be based, for example, on the data of the record itself such as a dollar amount due, an amount of time the record has been pending, a predicted relative ease or difficulty and/or probability to resolve any delays or issues and successfully complete processing of the record.)  for the validating of the data assigned to the one or more fields (see at least Schouten: ¶ [0042] & ¶ [0053]. Schouten notes that rules 410 can be defined for performing checks on the values of various fields of data in the records 405 such as comparing different fields, e.g., a value of total charges relative to a value of total adjustments, etc.) and a probability of satisfying each defined goal by further processing of the record (see at least Schouten: ¶ [0053] & ¶ [0061-0062]. Schouten teaches that each record 405 can be checked by the rules engine 440 against the conditions defined in the rules 410 and an appropriate tag 425 can be assigned to one or more of the records according to those rules and the record's satisfaction of or failure to satisfy the conditions. The rules engine 440 can also apply the rules 410 based on the predictions generated by the prediction engine 460 from the models 465. That is, the rules 410 can include conditions for the predictions, e.g., a forecasted amount of time or resources for completing processing of a particular record, a forecasted probability or likelihood that processing of a particular record can be successfully completed, etc. and one or more action to be taken on those conditions.)
- processing, by the records management and processing system, the selected one or more records (see at least Schouten: ¶ [0054] & Figs. 4-5. Schouten teaches that the records management and processing system 305 can define and maintain one or more models 465. The models 465 can relate to the records 405 and processing of the records and define, for example, processing conditions for the records 405, e.g., based on values for fields in the records, current processing status of those records, etc. and expected outcomes based on those conditions.) according to one or more workflows executed by the records management and processing system (see at least Schouten: ¶ [0051] & ¶ [0058]. Schouten notes that the workflow engine 445 can execute the workflows 450 by selecting a workflow 450 based on the tags 425 for a record 405 and executing the selected workflow 450 using the information from that record and, in some cases, based on further application of one or more rules 410 related to the tags 425 applied to that record 405. Thus, the conditions and associated actions defined in the rules 410 can also be applied by the workflow engine 445 as it executes the workflows 450. Also at ¶ [0058]: “The workflow engine 445 can execute the one or more workflows 450 to process the tagged records based on the generated predictions and actions defined in the applied one or more rules. That is, once records 405 which should be addressed have been locating by applying the rules 410 using the model 465 and those records 405 have been identified by applying tags 425 to them to indicate the processing to be performed, etc., one or more predefined workflow 450 processes can be initiated and executed by the workflow engine 445 to further process those marked/tagged records or expedite the processing of those records.”)

Regarding Independent Claim 10, Schouten system for validating data assigned to one or more fields in each of a plurality of database records teaches the following:
- a processor (see at least Schouten: ¶ [0034] & Fig. 2.)
- a memory (see at least Schouten: ¶ [0034] & Fig. 2.) coupled with and readable by the processor and storing therein a set of instruction which (see at least Schouten: ¶ [0016] & Fig. 2.), when executed by the processor (see at least Schouten: ¶ [0034] & Fig. 2.), causes the processor (see at least Schouten: ¶ [0034] & Fig. 2.) to validate data assigned to one or more fields in each of a plurality of database records (see at least Schouten: ¶ [0045] & ¶ [0082]. Schouten notes that rules 410 can be defined for performing checks on the values of various fields of data in the records 405 such as comparing different fields, e.g., a value of total charges relative to a value of total adjustments, etc.) by:
- maintaining a plurality of records in a database (see at least Schouten: ¶ [0040] & ¶ [0044]. Schouten notes that the records management and processing system 305 as described above can comprise a set of records maintained in a database 405 or other repository. As noted above, each record of the set of records in the database can comprise a record of a service provided to a consumer by a service provider and can identify at least one required action by at least one responsible entity of a plurality of responsible entities.), each record of the plurality of records comprising a record of a service provided to a consumer by a service provider of a plurality of service providers (see at least Schouten:  ¶ [0044-0045]. Schouten notes that each record of the set of records in the database can comprise a record of a service provided to a consumer by a service provider and can identify at least one required action by at least one responsible entity of a plurality of responsible entities. Also, as described above, the records management and processing system 305 can comprise an intermediary between systems of the plurality of service providers and systems of the plurality of responsible entities.), the one or more fields of each record comprising a code related to the service and wherein the records management and processing system (see at least Schouten: ¶ [0042] & ¶ [0045]. Schouten notes that the model can define processing conditions for the records based on values for fields in the records, current processing status of those records, etc. and expected outcomes based on those conditions. Also one or more rules can define timing or other conditions a payment by a third-party payor, e.g., Medicare, Medicaid, an insurance company, etc., for a service rendered by the service provider, e.g., a hospital, doctor, pharmacy, etc., to the consumer/patient. Additionally, or alternatively, conditions defined in some of the rules 410 can define parameters for data in the record. For example, rules 410 can be defined for performing checks on the values of various fields of data in the records 405 such as comparing different fields, e.g., a value of total charges relative to a value of total adjustments, etc.) comprises an intermediary between systems of the plurality of service providers and systems of a plurality of responsible entities (see at least Schouten: ¶ [0064] & ¶ [0081]. Schouten notes that the system managing and processing the database records can comprise an intermediary between systems of the plurality of service providers and systems of the plurality of responsible entities.)
- defining a plurality of goals for the validating of the data assigned to the one or more fields (see at least Schouten: ¶ [0045] & ¶ [0056]. Schouten notes that rules 410 can be defined for performing checks on the values of various fields of data in the records 405 such as comparing different fields, e.g., a value of total charges relative to a value of total adjustments, etc. That is, each record 405 can be checked by the rules engine 440 against the conditions defined in the rules 410 and an appropriate tag 425 can be assigned to one or more of the records according to those rules and the record's satisfaction of or failure to satisfy the conditions. The rules engine 440 can also apply the rules 410 based on the predictions generated by the prediction engine 460 from the models 465.), each goal related to a different possible result of the validating of the data assigned to the one or more fields (see at least Schouten: ¶ [0065] & ¶ one or more rules can be defined 510 for managing and processing the records. Each rule can comprise one or more conditions for processing one or more records of the set of records and at least one associated action to affect processing of the one or more records upon satisfaction of or failure to satisfy the one or more conditions of the rule. In some cases, the one or more conditions defined in at least one rule can comprise conditions to be satisfied in the processing of the record, e.g., a due date, an allowable time since a last action, etc. See also at ¶ [0082]: “One or more rules can define checks to be performed on various fields of data in the record provided by the service providers such as defining proper form and/or content for descriptions, comparing different fields such as total charges relative to total adjustments, etc.”)
- defining a weight for each goal of the plurality of goals for the validating of the data assigned to the one or more fields (see at least Schouten: ¶ [0074] & ¶ [0082]. Schouten notes that the applied rules can identify conditions for processing of the records such as due dates, time since last handling or the record, etc. as well as predictions for those records, e.g., likelihood of successfully completing processing of those records. Based on the conditions, predictions, and/or the applied rule(s), the rule(s) can indicate a level, i.e., an importance or significance relative to other records. Similarly, in some cases, records having a same assigned priority level can then be ranked by the workflow based on the conditions, predictions, and/or one or more rules. This ranking may be based, for example, on the data of the record itself such as a dollar amount due, an amount of time the record has been pending, a predicted relative ease or difficulty and/or probability to resolve any delays or issues and successfully complete processing of the record. See also ¶ [0082] of Schouten.)
- selecting one or more records of the plurality of records (see at least Schouten: ¶ [0062] & Fig. 4. Schouten notes assigning 535 tags to one or more records can additionally or alternatively comprise receiving an input from a user indicating a selected one or more records and an indication of one or more tags to be applied to the selected records and saving the indicated tags associated with the selected updated records.) using a reinforcement learning algorithm (see at least Schouten: ¶ [0060] & ¶ [0083]. Schouten notes that a model can be used to determine how much a certain action or an amount or degree of that action or no action is likely to impact an outcome for a particular record. In either case, these predictive models can be trained over time and may be adjusted, i.e., re-trained, or use machine learning processes to adjust the predictive model over time. “For example, a sensitivity model can be used to determine a probability of successfully completing processing of a record, e.g., collecting payment from a payor, when a given action of Examiner Note: It is common knowledge that although Schouten doesn’t explicitly state “reinforcement learning algorithm”, Schouten teaches machine learning processes where a reinforcement learning algorithm is a type or kind of machine learning process. Also a predictive model can be based on an algorithm that estimates an effect of an action or predicts an outcome based on historical data at ¶ [0054].) and based on an expected return value for further processing of the selected one or more records (see at least Schouten: ¶ [0040] & ¶ [0051]. Schouten notes that the model can define processing conditions for the records based on values for fields in the records, current processing status of those records, etc. and expected outcomes based on those conditions. Such a model can be used to predict how much a certain action or an amount or degree of that action is likely to impact an outcome for a particular record, a probability or likelihood that a certain action will advance processing of the record toward successful completion, etc.), wherein the expected return value is based on the weight for each goal of the plurality of goals (see at least Schouten: ¶ [0067]. Schouten teaches based on the conditions, predictions, and/or the applied rule(s), the rule(s) can indicate a level, i.e., an importance or significance relative to other records. Similarly, in some cases, records having a same assigned priority level can then be ranked by the workflow based on the conditions, predictions, and/or one or more rules. This ranking may be based, for example, on the data of the record itself such as a dollar amount due, an amount of time the record has been pending, a predicted relative ease or difficulty and/or probability to resolve any delays or issues and successfully complete processing of the record.)  for the validating of the data assigned to the one or more fields (see at least Schouten: ¶ [0042] & ¶ [0053]. Schouten notes that rules 410 can be defined for performing checks on the values of various fields of data in the records 405 such as comparing different fields, e.g., a value of total charges relative to a value of total adjustments, etc.) and a probability of satisfying each defined goal by further processing of the record (see at least Schouten: ¶ [0053] & ¶ [0061-0062]. Schouten teaches that each record 405 can be checked by the rules engine 440 against the conditions defined in the rules 410 and an appropriate tag 425 can be assigned to one or more of the records according to those rules and the record's satisfaction of or failure to satisfy the conditions. The rules engine 440 can also apply the rules 410 based on the predictions generated by the prediction engine 460 from the models 465. That is, the rules 410 can include conditions for the predictions, e.g., a forecasted amount of time or resources for completing processing of a particular record, a forecasted probability or likelihood that processing of a particular record can be successfully completed, etc. and one or more action to be taken on those conditions.)
- processing the selected one or more records (see at least Schouten: ¶ [0054] & Figs. 4-5. Schouten teaches that the records management and processing system 305 can define and maintain one or more models 465. The models 465 can relate to the records 405 and processing of the records and define, for example, processing conditions for the records 405, e.g., based on values for fields in the records, current processing status of those records, etc. and expected outcomes based on those conditions.) according to one or more workflows executed by the records management and processing system (see at least Schouten: ¶ [0051] & ¶ [0058]. Schouten notes that the workflow engine 445 can execute the workflows 450 by selecting a workflow 450 based on the tags 425 for a record 405 and executing the selected workflow 450 using the information from that record and, in some cases, based on further application of one or more rules 410 related to the tags 425 applied to that record 405. Thus, the conditions and associated actions defined in the rules 410 can also be applied by the workflow engine 445 as it executes the workflows 450. Also at ¶ [0058]: “The workflow engine 445 can execute the one or more workflows 450 to process the tagged records based on the generated predictions and actions defined in the applied one or more rules. That is, once records 405 which should be addressed have been locating by applying the rules 410 using the model 465 and those records 405 have been identified by applying tags 425 to them to indicate the processing to be performed, etc., one or more predefined workflow 450 processes can be initiated and executed by the workflow engine 445 to further process those marked/tagged records or expedite the processing of those records.”)

Regarding Independent Claim 19, Schouten non-transitory computer-readable medium for validating data assigned to one or more fields in each of a plurality of database records teaches the following:
- maintaining a plurality of records in a database (see at least Schouten: ¶ [0040] & ¶ [0044]. Schouten notes that the records management and processing system 305 as described above can comprise a set of records maintained in a database 405 or other repository. As noted above, each record of the set of records in the database can comprise a record of a service provided to a consumer by a service provider and can identify at least one required action by at least one responsible entity of a plurality of responsible entities.), each record of the plurality of records comprising a record of a service provided to a consumer by a service provider of a plurality of service providers (see at least Schouten:  ¶ [0044-0045]. Schouten notes that each record of the set of records in the database can comprise a record of a service provided to a consumer by a service provider and can identify at least one required action by at least one responsible entity of a plurality of responsible entities. Also, as described above, the records management and processing system 305 can comprise an intermediary between systems of the plurality of service providers and systems of the plurality of responsible entities.), the one or more fields of each record comprising a code related to the service and wherein the records management and processing system (see at least Schouten: ¶ [0042] & ¶ [0045]. Schouten notes that the model can define processing conditions for the records based on values for fields in the records, current processing status of those records, etc. and expected outcomes based on those conditions. Also one or more rules can define timing or other conditions a payment by a third-party payor, e.g., Medicare, Medicaid, an insurance company, etc., for a service rendered by the service provider, e.g., a hospital, doctor, pharmacy, etc., to the consumer/patient. Additionally, or alternatively, conditions defined in some of the rules 410 can define parameters for data in the record. For example, rules 410 can be defined for performing checks on the values of various fields of data in the records 405 such as comparing different fields, e.g., a value of total charges relative to a value of total adjustments, etc.) comprises an intermediary between systems of the plurality of service providers and systems of a plurality of responsible entities (see at least Schouten: ¶ [0064] & ¶ [0081]. Schouten notes that the system managing and processing the database records can comprise an intermediary between systems of the plurality of service providers and systems of the plurality of responsible entities.)
- defining a plurality of goals for the validating of the data assigned to the one or more fields (see at least Schouten: ¶ [0045] & ¶ [0056]. Schouten notes that rules 410 can be defined for performing checks on the values of various fields of data in the records 405 such as comparing different fields, e.g., a value of total charges relative to a value of total adjustments, etc. That is, each record 405 can be checked by the rules engine 440 against the conditions defined in the rules 410 and an appropriate tag 425 can be assigned to one or more of the records according to those rules and the record's satisfaction of or failure to satisfy the conditions. The rules engine 440 can also apply the rules 410 based on the predictions generated by the prediction engine 460 from the models 465.), each goal related to a different possible result of the validating of the data assigned to the one or more fields (see at least Schouten: ¶ [0065] & ¶ [0082]. Schouten notes that one or more rules can be defined 510 for managing and processing the records. Each rule can comprise one or more conditions for processing one or more records of the set of records and at least one associated action to affect processing of the one or more records upon satisfaction of or failure to satisfy the one or more conditions of the rule. In some cases, the one or more conditions defined in at least one rule can comprise conditions to be satisfied in the processing of the record, e.g., a due date, an allowable time since a last action, etc. See also at ¶ [0082]: “One or more rules can define checks to be performed on various fields of data in the record provided by the service providers such as defining proper form and/or content for descriptions, comparing different fields such as total charges relative to total adjustments, etc.”)
- defining a weight for each goal of the plurality of goals for the validating of the data assigned to the one or more fields (see at least Schouten: ¶ [0074] & ¶ [0082]. Schouten notes that the applied rules can identify conditions for processing of the records such as due dates, time since last handling or the record, etc. as well as predictions for those records, e.g., likelihood of successfully completing processing of those records. Based on the conditions, predictions, and/or the applied rule(s), the rule(s) can indicate a level, i.e., an importance or significance relative to other records. Similarly, in some cases, records having a same assigned priority level can then be ranked by the workflow based on the conditions, predictions, and/or one or more rules. This ranking may be based, for example, on the data of the record itself such as a dollar amount due, an amount of time the record has been pending, a predicted relative ease or difficulty and/or probability to resolve any delays or issues and successfully complete processing of the record. See also ¶ [0082] of Schouten.)
- selecting one or more records of the plurality of records (see at least Schouten: ¶ [0062] & Fig. 4. Schouten notes assigning 535 tags to one or more records can additionally or alternatively comprise receiving an input from a user indicating a selected one or more records and an indication of one or more tags to be applied to the selected records and saving the indicated tags associated with the selected updated records.) using a reinforcement learning algorithm (see at least Schouten: ¶ [0060] & ¶ [0083]. Schouten notes that a model can be used to determine how much a certain action or an amount or degree of that action or no action is likely to impact an outcome for a particular record. In either case, these predictive models can be trained over time and may be adjusted, i.e., re-trained, or use machine learning processes to adjust the predictive model over time. “For example, a sensitivity model can be used to determine a probability of successfully Examiner Note: It is common knowledge that although Schouten doesn’t explicitly state “reinforcement learning algorithm”, Schouten teaches machine learning processes where a reinforcement learning algorithm is a type or kind of machine learning process. Also a predictive model can be based on an algorithm that estimates an effect of an action or predicts an outcome based on historical data at ¶ [0054].) and based on an expected return value for further processing of the selected one or more records (see at least Schouten: ¶ [0040] & ¶ [0051]. Schouten notes that the model can define processing conditions for the records based on values for fields in the records, current processing status of those records, etc. and expected outcomes based on those conditions. Such a model can be used to predict how much a certain action or an amount or degree of that action is likely to impact an outcome for a particular record, a probability or likelihood that a certain action will advance processing of the record toward successful completion, etc.), wherein the expected return value is based on the weight for each goal of the plurality of goals (see at least Schouten: ¶ [0067]. Schouten teaches based on the conditions, predictions, and/or the applied rule(s), the rule(s) can indicate a level, i.e., an importance or significance relative to other records. Similarly, in some cases, records having a same assigned priority level can then be ranked by the workflow based on the conditions, predictions, and/or one or more rules. This ranking may be based, for example, on the data of the record itself such as a dollar amount due, an amount of time the record has been pending, a predicted relative ease or difficulty and/or probability to resolve any delays or issues and successfully complete processing of the record.)  for the validating of the data assigned to the one or more fields (see at least Schouten: ¶ [0042] & ¶ [0053]. Schouten notes that rules 410 can be defined for performing checks on the values of various fields of data in the records 405 such as comparing different fields, e.g., a value of total charges relative to a value of total adjustments, etc.) and a probability of satisfying each defined goal by further processing of the record (see at least Schouten: ¶ [0053] & ¶ [0061-0062]. Schouten teaches that each record 405 can be checked by the rules engine 440 against the conditions defined in the rules 410 and an appropriate tag 425 can be assigned to one or more of the records according to those rules and the record's satisfaction of or failure to satisfy the conditions. The rules engine 440 can also apply the rules 410 based on the predictions generated by the prediction engine 460 from the models 465. That is, the rules 410 can include conditions for the predictions, e.g., a forecasted amount of time or resources for completing processing of a particular record, a forecasted probability or likelihood that processing of a particular record can be successfully completed, etc. and one or more action to be taken on those conditions.)
- processing the selected one or more records (see at least Schouten: ¶ [0054] & Figs. 4-5. Schouten teaches that the records management and processing system 305 can define and maintain one or more models 465. The models 465 can relate to the records 405 and processing of the records and define, for example, processing conditions for the records 405, e.g., based on values for fields in the records, current processing status of those records, etc. and expected outcomes based on those conditions.) according to one or more workflows executed by the records management and processing system (see at least Schouten: ¶ [0051] & ¶ [0058]. Schouten notes that the workflow engine 445 can execute the workflows 450 by selecting a workflow 450 based on the tags 425 for a record 405 and executing the selected workflow 450 using the information from that record and, in some cases, based on further application of one or more rules 410 related to the tags 425 applied to that record 405. Thus, the conditions and associated actions defined in the rules 410 can also be applied by the workflow engine 445 as it executes the workflows 450. Also at ¶ [0058]: “The workflow engine 445 can execute the one or more workflows 450 to process the tagged records based on the generated predictions and actions defined in the applied one or more rules. That is, once records 405 which should be addressed have been locating by applying the rules 410 using the model 465 and those records 405 have been identified by applying tags 425 to them to indicate the processing to be performed, etc., one or more predefined workflow 450 processes can be initiated and executed by the workflow engine 445 to further process those marked/tagged records or expedite the processing of those records.”)

Regarding Dependent Claims 2 and 11, Schouten method / system for validating data assigned to one or more fields in each of a plurality of database records teaches the limitations of Independent Claims 1 and 10 above, and Schouten further teaches the method / system for validating data assigned to one or more fields in each of a plurality of database records comprising:
- wherein the reinforcement learning (see at least Schouten: ¶ [0051] & ¶ [0067]. Schouten teaches that these predictive models can be trained over time and may be adjusted, i.e., re-trained, or use machine learning processes to adjust the predictive model over time. See also at ¶ [0083].) algorithm comprises a multi-arm bandit algorithm (see at least Schouten: ¶ [0054] & ¶ [0060]. Schouten teaches that the models 465 can comprise, in some cases, a predictive model. As known in the art, a predictive model can be based on an algorithm that estimates an effect of an action or predicts an outcome based on historical data. Such a model 465 can be used to determine or estimate an effect of taking some action or no action on particular records, i.e., estimate a propensity for satisfactorily completing processing of a record if certain actions or no actions are taken at a certain time. Also each optimization function can comprise a function defining maximization of resource utilization in processing of the records 405 based on one or more constraints related to data of the records 405. For example, the optimization function can comprise a constrained linear optimization function. Examiner Note: It is common knowledge that although Schouten doesn’t explicitly state “a multi-arm bandit algorithm”, Schouten teaches a multi-arm bandit process where a predictive model can be based on an algorithm that estimates an effect of an action or predicts an outcome based on historical data.)

Regarding Dependent Claims 3 and 12, Schouten method / system for validating data assigned to one or more fields in each of a plurality of database records teaches the limitations of Claims 1-2 and 10-11 above, and Schouten further teaches the method / system for validating data assigned to one or more fields in each of a plurality of database records comprising:
- wherein selecting the one or more records of the plurality of records (see at least Schouten: ¶ [0061] & ¶ [0077]. Schouten notes that “a set of records can then be identified by the optimization engine 470 based on applying the defined optimization function(s). That is, the optimization function(s) can be applied and records can be identified or selected by the optimization engine 470 based on an expected outcome of additional processing of the record.”) based on the expected return value for future processing of the selected one or more records comprises maximizing a total expected value for further processing of the selected records based on the plurality of goals (see at least Schouten: ¶ [0043] & ¶ [0077]. Schouten notes that each optimization function can comprise a function defining maximization of resource utilization in processing of the plurality of records based on one or more constraints related to data of the records. “Claim records can be identified or selected which, based on the optimization function, are expected to have a high rate of return, e.g., likelihood to collect, expected dollar amount to collect, etc., based on the age of the record, the number of times it has been handled, human collection agents and/or other resources available to further process the record, an amount of time needed or expected for further processing of the record, etc.”)

Regarding Dependent Claims 4 and 13, Schouten method / system for validating data assigned to one or more fields in each of a plurality of database records teaches the limitations of Claims 1-3 and 10-12 above, and Schouten further teaches the method / system for validating data assigned to one or more fields in each of a plurality of database records comprising:
- wherein the expected return value for a record (see at least Schouten: ¶ [0061] & ¶ [0067]. Schouten notes that the optimization function(s) can be applied and records can be identified or selected by the optimization engine 470 based on an expected outcome of additional processing of the record. For example, and using the health care implementation described above, claim records can be identified or selected which, based on the optimization function, are expected to have a high rate of return, e.g., likelihood to collect, expected dollar amount to collect, etc., based on the age of the record, the number of times it has been handled, human collection agents and/or other resources available to further process the record, an amount of time needed or expected for further processing of the record, etc.) comprises a sum of the probabilities of satisfying each defined goal by further processing of the record weighted by the defined weight for the defined goal (see at least Schouten: ¶ [0063] & ¶ [0074]. Schouten teaches that “the applied rules can identify conditions for processing of the records such as due dates, time since last handling or the record, etc. as well as predictions for those records, e.g., likelihood of successfully completing processing of those records. Based on the conditions, predictions, and/or the applied rule(s), the rule(s) can indicate a level, i.e., an importance or significance relative to other records. Similarly, in some cases, records having a same assigned priority level can then be ranked by the workflow based on the conditions, predictions, and/or one or more rules. This ranking may be based, for example, on the data of the record itself such as a dollar amount due, an amount of time the record has been pending, a predicted relative ease or difficulty and/or probability to resolve any delays or issues and successfully complete processing of the record.” Also at ¶ [0063]: “The results of each can then be compared and/or combined and a final selection of records to process can be made based on the compared and/or combined results, e.g., those records indicated by both the predictions and optimization function as likely to have a successful result from further processing.” Predictions may be generated first based on a model and then an optimization function can be applied to a subset of records identified based on those predictions.)

Regarding Dependent Claims 6 and 15, Schouten method / system for validating data assigned to one or more fields in each of a plurality of database records teaches the limitations of Claims 1-4 and 10-13 above, and Schouten further teaches the method / system for validating data assigned to one or more fields in each of a plurality of database records comprising:
- further comprising determining, by the records management and processing system, a value for gathering additional information by further processing of a record, wherein the expected return value is further based on the determined value for gathering additional information (see at least Schouten: ¶ [0042] & ¶ [0054]. Schouten teaches that the model can define processing conditions for the records based on values for fields in the records, current processing status of those records, etc. and expected outcomes based on those conditions. Such a model can be used to predict how much a certain action or an amount or degree of that action is likely to impact an outcome for a particular record, a probability or likelihood that a certain action will advance processing of the record toward successful completion, etc. For processing of records 405, the records management and processing system 305 can define and maintain one or more models 465. The models 465 can relate to the records 405 and processing of the records and define, for example, processing conditions for the records 405, e.g., based on values for fields in the records, current processing status of those records, etc. and expected outcomes based on those conditions. The models 465 can comprise, in some cases, a predictive model.) by further processing of a record and wherein the determined value for gathering additional information by further processing of a record is inversely proportional to a number of times records with a same type have been previously processed (see at least Schouten: ¶ [0040] & ¶ [0076-0077]. Schouten teaches that the records management and processing system 305 can maintain a set of records related to services provided to a consumer by each or the service providers and for which at least one of the responsible entities is responsible in some way, e.g., granting approval, making a payment, providing some additional information, etc. In the normal course of processing such records and such transactions, the records management and processing system 305 may experience a delay in the handling of some records. The constraints can comprise available resources for processing the plurality of records, e.g., anything from the available number of human agents to handle the records to the processing time, overhead, and/or bandwidth to read, process, and write the records, and a history of each record, e.g., the age of the record, the number of times it has been handled previously, etc.)

Regarding Dependent Claims 8 and 17, Schouten method / system for validating data assigned to one or more fields in each of a plurality of database records teaches the limitations of Independent Claims 1 and 10 above, and Schouten further teaches the method / system for validating data assigned to one or more fields in each of a plurality of database records comprising:
- wherein processing the selected one or more records according to one or more workflows (see at least Schouten: Figs. 4-5) comprises initiating an audit of each of the selected one or more records (see at least Schouten: ¶ [0056] & ¶ [0069]. Schouten notes that each record 405 can be checked by the rules engine 440 against the conditions defined in the rules 410 and an appropriate tag 425 can be assigned to one or more of the records according to those rules and the record's satisfaction of or failure to satisfy the conditions.)

Regarding Dependent Claims 9 and 18, Schouten method / system for validating data assigned to one or more fields in each of a plurality of database records teaches the limitations of Independent Claims 1 and 10 above, and Schouten further teaches the method / system for validating data assigned to one or more fields in each of a plurality of database records comprising:
- wherein initiating the audit of each of the selected one or more records (see at least Schouten: ¶ [0056] & ¶ [0069]. Schouten notes that each record 405 can be checked by the rules engine 440 against the conditions defined in the rules 410 and an appropriate tag 425 can be assigned to one or more of the records according to those rules and the record's satisfaction of or failure to satisfy the conditions. See also ¶ [0082] of Schouten.) comprises one or more of selecting an agent to conduct the audit, prioritizing the selected one or more records in a work queue of an agent (see at least Schouten: ¶ [0074]. Schouten teaches assigning the priority level to the processing of the records based on the conditions, predictions, and/or one or more applied rules can comprise de-prioritizing processing of one or more records satisfying the conditions of the applied rules. De-prioritizing the processing of the one or more records can comprise delaying or postponing the processing of the one or more records, hiding the one or more records from view in a user interface presenting records for processing, or rerouting the record to another collector and/or automated process, etc.), updating a set of audit records based on results of performing the audit (see at least Schouten: ¶ [0071].), and updating the weight for one or more goals of the plurality of goals based on results of performing the audit (see at least Schouten: ¶ [0050] & ¶ [0057]. Schouten notes that the rules engine 440 can apply the rules 410 as part of a routine process performed each day, week, month, or other period, and/or may be initiated or kicked off upon request by an authorized user of the system such as a manager or supervisor. As noted above, applying the rules 410 can include tagging one or more records based on the applied rules 410. “The prediction engine 460 can generate the predictions as part of a routine process performed each day, week, month, or other period, and/or may be initiated or kicked off upon request by an authorized user of the system such as a manager or supervisor. Similarly, the rules engine 440 can apply the rules 410 periodically, on demand, or upon the occurrence of predefined event or the satisfaction of one or more predefined conditions. For example, applying the rules can be performed as part of a routine process performed each day, week, month, or other period, and/or may be initiated or kicked off upon request by an authorized user of the system such as a manager or supervisor.”)

Claim Rejections - 35 USC § 103
12.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.		Claims 5, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application (US 2019/0266269 A1) to Schouten, and in view of US Patent # (US 10,402,909 B1) to Khalak.
		Regarding Dependent Claim 20, Schouten non-transitory computer readable storage medium for validating data assigned to one or more fields in each of a plurality of database records further teaches the limitations of:
- wherein the reinforcement learning (see at least Schouten: ¶ [0051] & ¶ [0067]. Schouten teaches that these predictive models can be trained over time and may be adjusted, i.e., re-trained, or use machine learning processes to adjust the predictive model over time. See also at ¶ [0083].) algorithm comprises a multi-arm bandit algorithm (see at least Schouten: ¶ [0054] & ¶ [0060]. Schouten teaches that the models 465 can comprise, in some cases, a predictive model. As known in the art, a predictive model can be based on an algorithm that estimates an effect of an action or predicts an outcome based on historical data. Such a model 465 can be used to determine or estimate an effect of taking some action or no action on particular records, i.e., estimate a propensity for satisfactorily completing processing of a record if certain actions or no actions are taken at a certain time. Also each optimization function can comprise a function defining maximization of resource utilization in processing of the records 405 based on one or more constraints related to data of the records 405. For example, the optimization function can comprise a constrained linear optimization function. Examiner Note: It is common knowledge that although Schouten doesn’t explicitly state “a multi-arm bandit algorithm”, Schouten teaches a multi-arm bandit process where a predictive model can be based on an algorithm that estimates an effect of an action or predicts an outcome based on historical data.)
- wherein selecting the one or more records of the plurality of records (see at least Schouten: ¶ [0061] & ¶ [0077]. Schouten notes that “a set of records can then be identified by the optimization engine 470 based on applying the defined optimization function(s). That is, the optimization function(s) can be applied and records can be identified or selected by the optimization engine 470 based on an expected outcome of additional processing of the record.”) based on the expected return value for future processing of the selected one or more records comprises maximizing a total expected value for further processing of the selected records based on the plurality of goals (see at least Schouten: ¶ [0043] & ¶ [0077]. Schouten notes that each optimization function can comprise a function defining maximization of resource utilization in processing of the plurality of records based on one or more constraints related to data of the records. “Claim records can be identified or selected which, based on the optimization function, are expected to have a high rate of return, e.g., likelihood to collect, expected dollar amount to collect, etc., based on the age of the record, the number of times it has been handled, human collection agents and/or other resources available to further process the record, an amount of time needed or expected for further processing of the record, etc.”)
- wherein the expected return value for a record (see at least Schouten: ¶ [0061] & ¶ [0067]. Schouten notes that the optimization function(s) can be applied and records can be identified or selected by the optimization engine 470 based on an expected outcome of additional processing example, and using the health care implementation described above, claim records can be identified or selected which, based on the optimization function, are expected to have a high rate of return, e.g., likelihood to collect, expected dollar amount to collect, etc., based on the age of the record, the number of times it has been handled, human collection agents and/or other resources available to further process the record, an amount of time needed or expected for further processing of the record, etc.) comprises a sum of the probabilities of satisfying each defined goal by further processing of the record weighted by the defined weight for the defined goal (see at least Schouten: ¶ [0063] & ¶ [0074]. Schouten teaches that “the applied rules can identify conditions for processing of the records such as due dates, time since last handling or the record, etc. as well as predictions for those records, e.g., likelihood of successfully completing processing of those records. Based on the conditions, predictions, and/or the applied rule(s), the rule(s) can indicate a level, i.e., an importance or significance relative to other records. Similarly, in some cases, records having a same assigned priority level can then be ranked by the workflow based on the conditions, predictions, and/or one or more rules. This ranking may be based, for example, on the data of the record itself such as a dollar amount due, an amount of time the record has been pending, a predicted relative ease or difficulty and/or probability to resolve any delays or issues and successfully complete processing of the record.” Also at ¶ [0063]: “The results of each can then be compared and/or combined and a final selection of records to process can be made based on the compared and/or combined results, e.g., those records indicated by both the predictions and optimization function as likely to have a successful result from further processing.” Predictions may be generated first based on a model and then an optimization function can be applied to a subset of records identified based on those predictions.)
		However, regarding Dependent Claims 5, 14 and 20, Schouten method / system / non-transitory computer readable storage medium for validating data assigned to one or more fields in each of a plurality of database records doesn’t explicitly teach the following:
	- wherein the goals comprise two or more of a goal directed to compliance with a set of predefined requirements for the one or more fields in each record, a goal directed to denials of records by the plurality of responsible entities based on an incorrect value for the one or more fields in a record, and a goal directed to a level of reimbursement revenue from the plurality of responsible entities for the plurality of records (see Dependent Claims 5, 14 and 20)
		Khalak however in the analogous art for validating data assigned to one or more fields in each of a plurality of database records teaches the following:
- wherein the goals comprise two or more of a goal directed to compliance with a set of predefined requirements for the one or more fields in each record (see at least Khalak: Col. 13, Lns. 28-35. Khalak teaches that a plan validation and risk analysis tool 502 can identify redundant elements of an MSPD 102 and/or determine whether its plan objects 202 and attributes 204 meet one or more validation conditions. Validation conditions can be configured to check that a benefit plan defined by an MSPD 102 is valid, complies with regulations, is free of semantic errors, meets risk tolerance thresholds or other administrator policies, and/or meets any other condition.), a goal directed to denials of records by the plurality of responsible entities (see at least Khalak: Col. 23, Lns. 4-15. Khalak teaches that the messaging system 712 can send messages to plan participants, such as messages that include bills generated by the accounting system 710 or messages that indicate whether claims 702 have been approved or denied. The messaging system 712 can send messages to a provider who submitted a claim 702, such as a message indicating that a claim 702 has been approved or denied, or that more information is needed from the provider before a claim 702 can be adjudicated.) based on an incorrect value for the one or more fields in a record (see at least Khalak: Col. 19, Lns. 1-19. Khalak teaches that the use of the plan documentation generator 108 can decrease the risk of different plan documents 604 containing incorrect or inconsistent information, relative to similar plan documents 604 that might be produced by human authors. For example, there is a risk that human authors may inadvertently include incorrect or inconsistent information in plan documents 604, for instance by introducing typographical errors, explaining plan benefits incorrectly according to mistaken assumptions or interpretations, forgetting to update values to new values when a benefit plan is updated, or mistakenly including inconsistent values for the same benefit in different plan documents 604.) , and a goal directed to a level of reimbursement revenue from the plurality of responsible entities for the plurality of records (see at least Khalak: Col. 4, Lns. 13-25. Khalak notes that a claim 702 can be a claim submitted to an administrator of a benefit plan from a provider, such as a claim 702 from a medical provider for the cost of specific medical services rendered to a plan participant of a health plan. A claim 702 can be a claim submitted to an administrator of a benefit plan from a plan participant, such as a request for reimbursement for the cost of services that the plan participant paid for out of pocket, a request for the administrator or a sponsor to pay for a service according to a benefit, or a request to apply a payment amount from the plan participant to a service provided according to a benefit. See also Col. 19, Lns. 30-37.) (see Dependent Claims 5, 14 and 20)
Schouten method / system / non-transitory computer readable storage medium for validating data assigned to one or more fields in each of a plurality of database records with the aforementioned teachings regarding wherein the goals comprise two or more of a goal directed to compliance with a set of predefined requirements for the one or more fields in each record, a goal directed to denials of records by the plurality of responsible entities based on an incorrect value for the one or more fields in a record, and a goal directed to a level of reimbursement revenue from the plurality of responsible entities for the plurality of records of Khalak, wherein machine learning algorithms can be trained based on A/B testing in which claims  are routed through both the manual adjudication queue  and the automatic adjudication system . A multi-armed bandit algorithm can be used to route a large percentage of claims to one or the other of the manual adjudication queue  and the automatic adjudication system  according to previously determined machine learning algorithms, while a smaller percentage of claims  are routed to both the manual adjudication queue 706 and the automatic adjudication system for continued training of the machine learning algorithms according to comparisons of manual adjudication results against the automatic adjudication results (see Khalak: Col. 20, Lns. 30-50).
Further, the claimed invention is merely a combination of old elements in a similar field for validating data assigned to one or more fields in each of a plurality of database records, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Khalak, the results of the combination were predictable.

Examining Claims with Respect to Prior Art
14. 		Examiner interprets based upon the claim limitations that there is no disclosure in the existing prior art or any new art that discloses the features relating in Dependent Claims 7 and 16 to:
- wherein selecting the one or more records of the plurality of records using the reinforcement learning algorithm and based on the expected return value for further processing of the selected one or more records comprises selecting a first set of one or more records from a first service provider and wherein the method further comprises: selecting, by the records management and processing system, a second set of one or more records from a second service provider using the reinforcement learning algorithm and based on an expected return value for further processing of the selected second set of one or more records;
- determining, by the records management and processing system, a final score for the selected first set of one or more records and the selected second set of one or more records together, wherein the final score comprises a sum of the expected value for the selected first set of one or more records weighted by a confidence factor for the first service provider and the expected value for the selected second set of one or more records weighted by a confidence factor for the second service provider and wherein processing the selected first set of one or more records and the selected second set of one or more records is further based on the total score.
Therefore, Claims 7 and 16 are objected to as being dependent upon Rejected Base Claims 1-4 and 10-13, but would be allowable if rewritten in Independent Form (e.g., for Independent Claims 1, 10 and 19) including all of the limitations of each of the Base Claims and any of the Intervening Claims as well as addressing the Pending/Current Claim Objections for Claims 3, 12 and 20 and the 35 U.S.C. 101 rejection for Claims 1-20.
The closest prior arts of record are:
1) US PG Pub (US 2019/0266269 A1) to Schouten
2) US Patent # (US 10,502,909 B1) to Khalak
Regarding the Schouten reference, Schouten teaches that the predictive model can relate to the records and processing of the records and define, for example, processing conditions for the records, e.g., based on values for fields in the records, current processing status of those records, etc. and expected outcomes based on those conditions. The predictive model can comprise, in some cases, a propensity model which can be used to determine or estimate an effect of taking some action on particular records, i.e., estimate a propensity for satisfactorily completing processing of a record if certain actions are taken. In other cases, the predictive model can comprise a sensitivity model. Such a model can be used to determine how much a certain action or an amount or degree of that action or no action is likely to impact an outcome for a particular record.
However, Schouten either individually nor in combination does not teach or suggest the following:
- wherein selecting the one or more records of the plurality of records using the reinforcement learning algorithm and based on the expected return value for further processing of the selected one or more records comprises selecting a first set of one or more records from a first service provider and wherein the method further comprises: selecting, by the records management and processing system, a second set of one or more records from a second service provider using the reinforcement learning algorithm and based on an expected return value for further processing of the selected second set of one or more records
- determining, by the records management and processing system, a final score for the selected first set of one or more records and the selected second set of one or more records together, wherein the final score comprises a sum of the expected value for the selected first set of one or more records weighted by a confidence factor for the first service provider and the expected value for the selected second set of one or more records weighted by a confidence factor for the second service provider and wherein processing the selected first set of one or more records and the selected second set of one or more records is further based on the total score.
Regarding the Khalak reference, Khalak teaches that the adjudication type decision tool 704 can use machine learning to, over time, determine which types of claims 702 are more likely to be fraudulent and should be routed to the manual adjudication queue 706. The operations of the adjudication type decision tool 704 can be based on statistical analysis, multi-armed bandit machine learning, AB testing, or any other type of artificial intelligence or machine learning, such as statistical regression, Markov modeling, or neural networks. The adjudication type decision tool 704 can accordingly route those types of claims 702 to the manual adjudication queue 706 in the future. In some examples, a multi-armed bandit algorithm can be used to route a large percentage of claims 702 to one or the other of the manual adjudication queue 706 and the automatic adjudication system 708 according to previously determined machine learning algorithms, while a smaller percentage of claims 702 are routed to both the manual adjudication queue 706 and the automatic adjudication system 708 for continued training of the machine learning algorithms according to comparisons of manual adjudication results against the automatic adjudication results.
However, Khalak either individually nor in combination does not teach or suggest the following:
- wherein selecting the one or more records of the plurality of records using the reinforcement learning algorithm and based on the expected return value for further processing of the selected one or more records comprises selecting a first set of one or more records from a first service provider and wherein the method further comprises: selecting, by the records management and processing system, a second set of one or more records from a second service provider using the reinforcement learning algorithm and based on an expected return value for further processing of the selected second set of one or more records
- determining, by the records management and processing system, a final score for the selected first set of one or more records and the selected second set of one or more records together, wherein the final score comprises a sum of the expected value for the selected first set of one or more records weighted by a confidence factor for the first service provider and the expected value for the selected second set of one or more records weighted by a confidence factor for the second service provider and wherein processing the selected first set of one or more records and the selected second set of one or more records is further based on the total score.
Therefore when taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modification would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 

/DERICK J HOLZMACHER/Patent Examiner, Art Unit 3623                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683